Citation Nr: 0936114	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  05-25 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for right knee 
disability, bilateral hip disability, and low back 
disability, claimed as secondary to service-connected total 
left knee replacement.

2.  Entitlement to service connection for right knee 
disability, bilateral hip disability, and low back 
disability, claimed as secondary to service-connected left 
knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to April 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

In July 2009, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

A May 2003 rating decision awarded a 20 percent evaluation 
for degenerative arthritis with limitation of motion.  The 
Veteran submitted a notice of disagreement regarding the 
assignment of the 20 percent evaluation, and a statement of 
the case was issued in March 2004.  However, there is no 
evidence that the Veteran perfected an appeal for that claim 
(and he did not argue such at the July 2009 hearing).  See 
38 C.F.R. § 20.200 (2008) (an appeal consists of timely filed 
notice of disagreement in writing, and, after the issuance of 
a statement of the case, a timely filed substantive appeal).  
Thus, that issue is not part of the current appeal.

At the July 2009 hearing, the Veteran raised issues of (1) 
entitlement to service connection for right clawed foot, 
bilateral carpal tunnel syndrome, and Barrett's esophagus; 
(2) whether new and material evidence has been received to 
reopen a claim for service connection for left clawed foot 
(claim denied in September 1998); and (3) entitlement to a 
total rating for compensation based upon individual 
unemployability (a July 2006 rating decision denied 
entitlement to a total rating for compensation based upon 
individual unemployability, and the Veteran did not submit a 
notice of disagreement within one year of such decision, see 
38 C.F.R. § 20.302(a) (2008)).  These issues are referred to 
the RO for initial consideration and appropriate action.  

The issues of entitlement to service connection for right 
knee disability, bilateral hip disability, and low back 
disability, claimed as secondary to service-connected total 
left knee replacement, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1998 rating decision denied reopening the 
claims of entitlement to service connection for right knee 
disability, right hip disability, and low back disability, as 
secondary to the service-connected left knee disability.  It 
also denied entitlement to service connection for left hip 
arthritis, as secondary to the service-connected left knee 
disability.  The Veteran did not appeal that decision, and it 
is final.  

2.  The evidence submitted since the September 1998 rating 
decision, by itself, or when considered with the previous 
evidence of record, raises a reasonable possibility of 
substantiating the claims for right knee disability, 
bilateral hip disability, and low back disability.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision denying reopening the 
claims of entitlement to service connection for right knee 
disability, right hip disability, and low back disability, as 
secondary to the service-connected left knee disability, and 
denying service connection for left hip disability, as 
secondary to the service-connected left knee disability, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).

2.  Evidence received since the September 1998 decision is 
new and material and the claims for service connection for 
right knee disability, bilateral hip disability, and low back 
disability are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), VA has 
certain duties to notify and assist the appellant.  Given the 
fact that the Board is reopening the claims for entitlement 
to service connection for a right knee disability, bilateral 
hip disability, and low back disability, and remanding these 
claims for further development, it is not necessary to review 
whether VA has fully complied with the VCAA.

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim has been previously 
denied and that decision is final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
evidence will be presumed credible.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

At the time of the September 1998 rating decision, which 
denied reopening the claims for service connection for right 
knee, right hip, and low back disabilities, and denied 
service connection for a left hip disability, the evidence of 
record consisted of service treatment records, private 
medical records, VA medical records, and the Veteran's 
contentions.  The evidence showed the Veteran had a right 
knee disability and a diagnosis of lumbar radiculopathy.  The 
evidence was silent as to a right hip disability.  The RO 
determined that new and material evidence had not been 
submitted to reopen the claims for service connection for 
right knee, right hip, and low back disabilities and that 
service connection for a left hip disability should be denied 
because there was no evidence of arthritis of the left hip.  
The Veteran did not appeal, and thus the September 1998 
rating decision is final.  38 U.S.C.A. § 7105.

The Veteran submitted a request to reopen these claims in May 
2003.  A January 2005 addendum from Dr. Cendo indicated that 
there was a relationship between the Veteran's service-
connected left knee disability and his non-service-connected 
right knee disability.  The Veteran underwent right total 
knee replacement in April 2005.  The evidence also shows the 
Veteran has been diagnosed with lumbar spondylosis.  At the 
July 2009 hearing before the undersigned, the Veteran 
testified that he wore braces on both legs because, without 
them, he could not walk.  He also noted his altered gait and 
its impact on other body parts, including the hips and low 
back.
 
The Board finds that the Veteran has submitted new and 
material evidence to reopen the claims for service connection 
for right knee, bilateral hip, and low back disabilities.  
Dr. Cendo's January 2005 letter, although somewhat ambiguous 
as to the precise relationship between the Veteran's left and 
right knee disabilities, nevertheless addresses this 
relationship and therefore relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a right knee disability, secondary to the service-
connected left knee disability, and raises a reasonable 
possibility of substantiating this claim.  Moreover, the 
Veteran's testimony indicated that there was a relationship 
between his knee disabilities and his hip and back 
disabilities.  Such testimony could, in certain 
circumstances, constitute competent evidence as to such a 
relationship.  See Davidson v. Shinseki, No. 2009-7075, 2009 
WL 2914339, at *4 (Fed. Cir. Sept. 14, 2009) (Veterans Court 
erred in stating categorically that a valid medical opinion 
was required to establish nexus and that a lay person was not 
competent to provide testimony as to nexus).   This evidence 
therefore relates to unestablished facts necessary to 
substantiate the claims for service connection for bilateral 
hip and low back disabilities secondary to the service-
connected left knee disability, and raises a reasonable 
possibility of substantiating these claims.

As the evidence received since the September 1998 rating 
decision relates to unestablished facts necessary to 
substantiate the claims for service connection for right 
knee, bilateral hip, and low back disabilities, and raises a 
reasonable possibility of substantiating these claims, the 
evidence is new and material, and reopening of each of the 
claims is in order.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a right knee 
disability is reopened.

New and material evidence having been submitted, the claim 
for entitlement to service connection for a bilateral hip 
disability is reopened.

New and material evidence having been submitted, the claim 
for entitlement to service connection for a low back 
disability is reopened.


REMAND

The Board finds that additional development is needed, to 
include obtaining additional medical records and providing 
the Veteran with an examination.  The RO/AMC should ask the 
Veteran if he has been treated by any private facility whose 
records are not associated with the claims file.  
Specifically, a March 2007 private medical record from MIR 
Neurology and Spine Center indicates that it was a "Follow-
up Appointment."  This it the only record from this 
facility.  The Veteran should be asked if there are records 
dated prior to this document or after this document from this 
facility or any other private facility.  If so, the Veteran 
should provide VA with permission to obtain these records, 
since the March 2007 record addresses the lumbar spine, which 
would indicate that other records would be relevant to the 
appeal.  Additionally, of record are private medical records 
from Dr. Cendo dating up until September 2005.  The Veteran 
should be asked if there are relevant records dating after 
September 2005.  If so, he should provide VA with permission 
to obtain the records.

After any additional records have been obtained, the Veteran 
should be scheduled for a VA examination as to the etiology 
of any current disabilities of the right knee, right and left 
hips, and low back.

Accordingly, the claims for entitlement to service connection 
for right knee disability, bilateral hip disability, and low 
back disability are REMANDED for the following action:

1.  The RO/AMC should obtain relevant VA 
treatment records from January 2006 to the 
present.

2.  The RO/AMC should ask the Veteran if 
he has been treated by any private 
facility whose records are not associated 
with the claims file, including the MIR 
Neurology and Spine Center and Dr. Cendo.  
If so, the Veteran should be asked to 
provide VA with permission to obtain the 
records.

3.  After any additional records have been 
obtained, the RO/AMC should schedule the 
Veteran for an appropriate VA examination 
to determine whether the Veteran has right 
knee, bilateral hip, and low back 
disabilities due to the service-connected 
total left knee replacement.  All 
indicated tests and studies should be 
conducted.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.

After the examination and the review of 
the record is completed, the examiner 
should first identify any current 
disability involving the (i) right knee; 
(ii) right hip; (iii) left hip, and (iv) 
low back.  Then, as to any identified 
disability, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that such disability was caused or 
aggravated (made permanently worse) by the 
service-connected left total knee 
replacement.  The rationale for each 
opinion expressed should be provided.

4. If any benefit sought on appeal remains 
denied, a supplemental statement of the 
case should be issued.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


